                      1
                      2                                                              JS-6
                      3
                      4
                      5
                      6
                      7
                      8                          UNITED STATES DISTRICT COURT
                      9                         CENTRAL DISTRICT OF CALIFORNIA
                 10       JOSE SANCHEZ,                                CASE NO. 2:20-cv-07253 RGK (JCx)
                 11                                Plaintiff,          ORDER GRANTING JOINT
                                                                       STIPULATION TO DISMISS
                 12       v.                                           ACTION WITH PREJUDICE
                 13       O'REILLY AUTOMOTIVE STORES,                  [FED. R. CIV. P. 41(A)]
                          INC., and DOES 1 through 100,
                 14       inclusive,
                 15                                Defendants.
                 16
                 17                Pending before the Court is a joint stipulation to dismiss the action with
                 18       prejudice. Having reviewed the joint stipulation, and good cause appearing, the
                 19       Court GRANTS the joint stipulation and DISMISSES the action, including all
                 20       claims asserted by Plaintiff Jose Sanchez in his Complaint, WITH PREJUDICE.
                 21       Each party is to bear their own attorneys’ fees and costs of suit. The Clerk is
                 22       instructed to terminate the action.
                 23                IT IS SO ORDERED.
                 24
                 25       Dated: _______________
                                 May 27, 2021                             ______________________________
                                                                          Hon. R. Gary Klausner
                 26
                                                                          United States District Court Judge
                 27
                 28
H IGGS F LE TCHER &
    M ACK LLP
 ATTO RNEY S AT LAW
                          10219521.1                                                             Case No. 2:20-cv-07253
     SAN DIEGO
